Citation Nr: 0925043	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1966 to 
October 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In April 2006, during the pendency of this appeal, the 
Veteran submitted a statement withdrawing his appeal for 
service connection for multiple myelomas, and he also 
withdrew his request for a hearing by a decision review 
officer in connection with his claims of service connection 
for hearing loss and tinnitus.


FINDING OF FACT

The Veteran does not have hearing loss or tinnitus that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in January 
2005 and March 2006.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured by 
the RO's subsequent actions.  Id.)  Specifically regarding 
VA's duty to notify, the notifications to the Veteran 
apprised him of what the evidence must show to establish 
entitlement to service connection, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided an examination in furtherance of his claims.  
Lastly, the Board notes that a VA examination with respect to 
the issues on appeal was obtained in March 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinion obtained in this case is more than adequate, as it 
was predicated on a full reading of the STRs, and VA medical 
records in the Veteran's claims file, and considered all of 
the pertinent evidence of record, including the Veteran's lay 
statements regarding continuity of symptomatology since 
service.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  Overall, no duty to assist was unmet.

II. Background

The Veteran contends that his reduced hearing acuity and 
tinnitus are the result of acoustic trauma from working as a 
mechanic in a motor pool.  He stated that he worked on tanks, 
vehicles, and was assigned to an artillery unit while 
stationed in Vietnam.  He noted that he has experienced 
decreased hearing and ringing in his ears since 1968 when he 
was a mechanic in Vietnam, and he stated that the ringing in 
his ears came on gradually over the past 20 years.  See April 
2005 Audiology Consult, and March 2009 VA examination.

Initially, the Board notes that the Veteran's DD Form 214 
shows that he served as a truck vehicle mechanic.  A review 
of the service treatment records does not reveal complaints 
related to hearing loss or tinnitus, and the Veteran's 
entrance and discharge examinations, dated in February 1966 
and October 1968, both revealed normal clinical evaluations 
for the Veteran's ears.

The February 1966 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
(5) 20
(0) 10
(-10) 0
N/A
(5) 10
LEFT
(5) 20
(-5) 5
(-10) 0
N/A
(5) 10

(ASA results are noted in parentheses and ISO results are 
also noted for comparison with more recent test results.)  An 
October 1968 discharge audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
5
LEFT
0
0
5
N/A
5

An April 2005 audiological evaluation provided by the 
Indianapolis VA medical center (VAMC) reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
60
65
LEFT
20
30
55
60
70

Puretone threshold averages were 54 for both the right and 
left ear.

The Veteran was afforded another VA audiological evaluation 
in March 2009 which reported that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
50
65
65
LEFT
40
60
50
65
65

Puretone threshold averages were 66.25 for the right ear, and 
60 decibels for the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 98 percent in the left ear.  At this examination the 
Veteran reported that he did not hear the phone ring at 
times, and was not able to hear high pitched sounds.  He also 
noted that he had difficulty hearing female voices at work, 
but reported no particular functional difficulties related to 
tinnitus.  Regarding noise exposure, the Veteran reported 
that he had been a mechanic working on tanks, vehicles and 
was assigned to an artillery unit.  The Veteran reported a 
history of recreational hunting from his teenage years to his 
early twenties, and in terms of occupational exposure, the 
Veteran noted that he was self-employed as a truck driver for 
19 years, and had been working at Whirlpool for 19 years 
where hearing protection use was mandatory.  The examiner 
diagnosed the Veteran with moderately severe to severe 
sensorineural hearing loss in the right ear, and mild to 
moderately severe sensorineural hearing loss in the left ear, 
but noted that word recognition was excellent bilaterally.  
The 2009 audiologist opined that the Veteran's hearing loss 
and tinnitus were less likely as not caused by or a result of 
military service, explaining that the Veteran had normal 
hearing bilaterally on both his February 1966 entrance 
audiogram and October 1968 discharge audiogram and noted no 
evidence of hearing loss or tinnitus in the STRs.

III. Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  However, the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993).

Here, the March 2009 VA examiner diagnosed the Veteran with 
bilateral sensorineural hearing loss and subjective 
complaints of tinnitus; however, the STRs do not show any in-
service complaints or treatment related to hearing loss or 
tinnitus, and the Veteran's entrance and discharge 
examinations revealed normal hearing acuity.  Regarding 
continuity of symptomatology, July 2004, the date of the 
Veteran's claim for benefits, is the earliest documented 
post-service indication of complaints related to a loss of 
hearing acuity and tinnitus.  Although in 2005, the Veteran 
retrospectively noted that he had experienced hearing loss 
and tinnitus since his discharge from service in 1968, there 
is no documentation in the record of complaints or treatment 
related to either disability until 2004 when he filed his 
claim.  Lastly, the March 2009 VA examiner, after taking into 
account the Veteran's reported history of military, 
occupational and recreational noise exposure, as well as his 
statement that he had experienced problems with his hearing 
acuity and tinnitus immediately following his discharge in 
1968, opined that the Veteran's hearing loss and tinnitus 
were less likely as not related to military service.  The 
2009 VA examiner reasoned that the February 1966 entrance 
examination as well as the October 1968 discharge examination 
both revealed normal hearing acuity, and noted that there was 
no evidence of hearing loss or tinnitus in the STRs.  As 
such, after considering the Veteran's reports as to 
continuity of symptomatology since discharge, as well as the 
STRs and outpatient treatment records, the examiner still 
opined that the Veteran's hearing loss and tinnitus was less 
likely than not caused by or a result of military service.  
There is no medical evidence of record contradicting this 
examiner's opinion.

In summary, given the lack of documented continuity of 
symptomatology following discharge, in conjunction with the 
lack of a medical opinion connecting any hearing loss or 
tinnitus to his time spent in the military, the Board finds 
that service connection on a direct basis is not warranted 
for hearing loss or tinnitus.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the Veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until many years after service.  A presumption 
of service incurrence consequently may not be made.  
38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the Veteran does not have 
hearing loss that is related to service on either a direct or 
presumptive basis; nor does the Veteran experience tinnitus 
that is related to military service.  The preponderance of 
the evidence is against his claims.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


